Citation Nr: 0106487	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  94-36 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to July 
1985.

This matter came to the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts.


FINDINGS OF FACT

1.  A personality disorder is not a disability within the 
meaning of applicable law and VA regulations.  

2.  An adjustment disorder with psychotic features was 
clinically manifested to a compensable degree within the year 
after the veteran's separation from service. 


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a personality 
disorder is not warranted.  38 U.S.C.A. § 1131, (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.303 (2000).

2.  Entitlement to service connection for an adjustment 
disorder with psychotic features is warranted.  38 U.S.C.A. 
§ 1131; Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.307, 
3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The diagnosis of a psychiatric disorder does not appear in 
the July 1984 enlistment examination and medical history 
reports.  Later, in July 1984, a psychiatric consult was 
obtained.  The examiner diagnosed mild immature personality 
disorder, and pointed out that it was resolving.  In October 
1984, the veteran was diagnosed with schizoid and immature 
personality traits.  In June 1985, the veteran underwent an 
evaluation for purposes of determining his suitability for 
further military service.  The impression was a severe mixed 
personality disorder with passive-aggressive antisocial and 
schizoid features.  The examiner opined that the personality 
disorder existed prior to the veteran's entry into service.  
An administrative discharge was recommended.  A diagnosis of 
a mixed personality disorder appears in the June 1985 
separation examination report, and the medical examination 
report reflects the veteran's report of problems with 
depression or excessive worry. 

In September 1985, the veteran was admitted to "The Arbour" 
following an episode of paranoia, auditory hallucinations and 
homicidal ideation towards his brother and friend.  At 
discharge from the facility the diagnoses included a manic 
and psychotic major affective disorder, and rule out alcohol 
abuse.  

In February 1986, the veteran was admitted to Worcester State 
Hospital following a suicide attempt.  The discharge report 
reflects diagnoses of an adjustment disorder with depressed 
mood, as well as episodic alcohol abuse.  With regard to 
diagnostic procedures and results, it was indicated that 
there was no evidence of a bipolar affective disorder by 
history or by observation of the veteran's behavior and 
affect while at that facility.  The discharge summary 
reflects final diagnoses as follows: history of bipolar 
disorder with suicide attempt, mixed personality with 
borderline and sociopathic features, and chronic 
polysubstance abuse by history.  

In October 1986, the veteran was admitted to Doctors Hospital 
of Worcester, Inc., for alcoholism withdrawal.  It was also 
noted that there were problems with polysubstance abuse and 
that his bipolar affective disorder was in remission.  

In June 1987, the veteran was referred to the Herbert Lipton 
Community Mental Health Center, Inc., and was diagnosed with 
bipolar disorder, alcohol and mixed substance abuse.  Also, a 
provisional diagnosis of antisocial personality disorder was 
entered.  It was noted that there were previous 
hospitalizations during the prior year. 

In October 1988, the veteran was treated at Worcester State 
Hospital.  The report reflects diagnoses of a bipolar 
disorder with hypomanic and psychotic features, and a mixed 
personality disorder with borderline, antisocial, and 
dependent features.  

In a report completed in January 1989, it was noted that the 
first signs of illness appeared in January 1987.  The 
examiner diagnosed a manic, bipolar disorder, in remission, 
and alcohol and mixed substance abuse.  The examiner also 
reported a provisional diagnosis of antisocial personality 
disorder.  

In April 1990, the veteran was admitted to McLean Hospital 
for treatment.  It was noted that the veteran's history of 
manic depressive illness dated back to the age of 14, and 
that his family history was notable for the presence of the 
disorder as well.  Prior admissions to other facilities were 
noted as was a history of alcohol abuse.  The discharge 
diagnoses included a recurrent, manic bipolar disorder, with 
mood congruent psychotic, and alcohol abuse.  

A VA psychiatric examination was conducted in October 1993.  
The report reflects the examiner's review of the service and 
post-service records, and a diagnosis of a bipolar affective 
illness.  

Psychiatric consultation reports from the Lipton Center 
reflect treatment the veteran received from 1990 to 1993.  
The diagnoses included bipolar disorder and substance abuse.  

In October 1994, the veteran testified before a RO hearing 
officer.  He stated that he did not have a history of mental 
illness prior to his entry into service.  He was initially 
hospitalized for psychiatric problems during service when he 
was diagnosed with a personality disorder, and later 
diagnosed with bipolar disorder when he was hospitalized 
within the year after his separation from service.  The 
veteran testified that he was receiving disability benefits 
from the Social Security Administration (SSA), and he 
believes that the reports from Lipton were used when that 
determination was made.  

In an April 1995 letter, Kenneth A. Lorenz, M.D., reported 
that he had treated the appellant from 1985 to 1986 for an 
adjustment disorder with disturbance of mood and conduct, and 
for polysubstance abuse. 

Legal Analysis

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000.  This 
act introduces several fundamental changes into VA's 
adjudication process.  Here, however, the Board is satisfied 
that all relevant facts have been properly developed and that 
VA has fulfilled its duty to assist the veteran as mandated 
by the Veterans Claims Assistance Act of 2000.  The veteran 
has been informed of the evidence necessary to substantiate 
his claim and provided an opportunity to submit such 
evidence.  Moreover, VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate 
his claim, to include an examination of the appellant.  
Finally, the veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Accordingly, the Board finds that the duty to assist has been 
fulfilled.  Id.

Service connection can be awarded for a disease or disability 
incurred or aggravated, or presumed to have been incurred in 
the line of duty while serving in the active military, naval, 
or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for a disease first diagnosed after service 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  Certain chronic diseases, 
including psychoses, will be presumed to have been incurred 
during service, if manifested to a compensable degree within 
the year after service.  38 C.F.R. §§ 3.307, 3.309.

As the record reflects, the veteran has been diagnosed with 
personality disorders at various times, including during 
service.  Personality disorders are not diseases or injuries 
within the meaning of applicable legislation.  See 38 C.F.R. 
§ 3.303(c).  Therefore, there is no legal basis to grant 
service connection for this disorder.  As the law, rather 
than the evidence, is dispositive on this issue, service 
connection is not warranted for a personality disorder.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

With respect to a claim of entitlement to service connection 
for an acquired psychiatric disorder the evidence clearly 
demonstrates that within a few months after his discharge 
from service the veteran was hospitalized and treated for 
major affective disorder.  In the following years, he 
continued to have psychiatric problems and has been 
hospitalized on various occasions.  As the evidence 
overwhelmingly shows that an adjustment disorder with 
psychotic features became manifest to a compensable degree 
within a year after the veteran's separation from service, 
service connection for this disorder is warranted.  38 C.F.R. 
§§ 3.307, 3.309.


ORDER

Entitlement to service connection for a personality disorder 
is denied.

Entitlement to service connection for an adjustment disorder 
with psychotic features is granted.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



